Citation Nr: 0529547	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  99-22 066A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, secondary to the service-connected left knee 
disabilities.

2.  Entitlement to service connection for a left ankle 
disability, secondary to the service-connected left knee 
disabilities.

3.  Entitlement to higher ratings for multiple status post 
surgeries, degenerative joint disease with limitation of 
motion of the left knee, rated 10 percent disabling from 
November 19, 1998, to December 20, 2000, rated 30 percent 
disabling from September 1, 2001, to August 3, 2003, and 
rated 40 percent disabling from December 1, 2003.

4.  Entitlement to higher ratings for left knee instability, 
rated 20 percent disabling from November 19, 1998, to August 
31, 2001, and 30 percent disabling from September 2001.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from February 1982 to June 
1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision which 
denied service connection for a right wrist, a left hip, a 
low back, and a left ankle disability.  The RO also denied 
the claim for a rating in excess of 20 percent for anterior 
cruciate ligament reconstruction of the left knee with 
degenerative changes.  

In April 2000, the RO granted an increased rating of 30 
percent for the service-connected instability of the left 
knee, effective from November 19, 1998.  The veteran has not 
indicated he is satisfied with this rating.  Thus, the claim 
is still before the Board.  AB v. Brown, 6 Vet.App. 35 
(1993).  In the April 2000 RO decision, the RO also granted 
service connection for traumatic degenerative arthritis of 
the left knee, and assigned a 10 percent rating, effective 
from November 19, 1998.  The RO continued to deny the claims 
of service connection for a left hip, left ankle, low back 
and right wrist disability. 

In a January 2001 rating decision, the RO granted a temporary 
total rating for the period from December 21, 2000 to April 
1, 2001 based on surgical or other treatment necessitating 
convalescence of his service-connected left knee degenerative 
arthritis.

In February 2001, the Board remanded the following claims: 
service connection for a left hip, a low back, a left ankle, 
and a right wrist disability; the claim for a rating in 
excess of 30 percent for the service-connected instability of 
the left knee; and the claim for a rating in excess of 10 
percent for the service-connected traumatic degenerative 
arthritis of the left knee.

The RO, in an April 2001 rating decision, extended a 
temporary total rating to June 2001, based on surgical or 
other treatment necessitating convalescence of his service-
connected left knee degenerative arthritis due to trauma.  
The temporary total rating was extended to August 31, 2001 in 
an October 2001 rating decision.

In November 2002, to support his claim, the veteran testified 
at a hearing at the RO chaired by the undersigned Acting 
Veterans Law Judge of the Board.  A transcript of the 
proceeding is of record.

In December 2003, the Board remanded the claims to the RO 
based on the United States Court of Appeals for the Federal 
Circuit's holding in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).

The RO, in October 2004, granted a higher rating of 30 
percent for multiple status post surgeries, degenerative 
joint disease with limitation of motion of the left knee; 
effective from September 1, 2001; granted a temporary total 
rating effective from August 4, 2003 based on surgical or 
other treatment necessitating convalescence, and granted a 40 
percent rating, effective from December 1, 2003 for the 
service-connected multiple status post surgeries, 
degenerative joint disease with limitation of motion of the 
left knee.  In that same decision, the RO granted service 
connection for a right wrist and low back disability.  
Therefore, these issues are no longer in appellate status.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.  

2.  There is no competent evidence showing a current left hip 
disability.  

3.  There is no competent evidence that the veteran currently 
has a left ankle disability.  

4.  From November 19, 1998, to December 20, 2000, the 
veteran's traumatic arthritis of the left knee is manifested 
by slight loss of flexion, no loss of extension, and pain on 
motion.  

5.  From September 1, 2001, the veteran's traumatic arthritis 
of the left knee is manifested by some loss of flexion, 
severe loss of extension, pain on motion, and nonunion of the 
left fibula with loose motion requiring a brace. 

6.  From November 19, 1998, to December 20, 2000, the 
veteran's left knee instability is manifested by moderate 
lateral instability.  

7.  From September 1, 2001, the veteran's left knee 
instability is manifested by severe lateral instability.  



CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated 
by active military service and was not the result of a 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  A left ankle disability was not incurred in or aggravated 
by active military service and was not the result of a 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

3.  From November 19, 1998, to December 20, 2000, the 
schedular criteria were not met for a rating higher than 10 
percent for multiple status post surgeries, degenerative 
joint disease with limitation of motion of the left knee.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.68, 4.71a, Diagnostic Codes 5010, 5260, 5261, 5262 
(2005).

4.  From September 1, 2001, a 40 percent rating, but no more, 
is warranted for multiple status post surgeries, degenerative 
joint disease with limitation of motion of the left knee.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.40, 4.45, 
4.68, 4.71a, Diagnostic Codes 5010, 5260, 5261, 5262 (2005).

5.  Prior to September 1, 2001, the schedular criteria were 
not met for a rating higher than 20 percent for left knee 
instability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

6.  From September 1, 2001, a rating in excess of 30 percent 
for left knee instability is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §  4.71a, Diagnostic Codes 
5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

A VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This  "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  

In the case at hand, the RO initially denied the claims at 
issue in June 1999, before the VCAA existed.  And in 
Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (here, because the VCAA did not exist when 
the RO initially considered the claim), VA does not have to 
vitiate that initial decision and start the whole 
adjudicatory process anew as if that decision was never made.  
Rather, VA need only ensure the appellant receives or since 
has received content-complying VCAA notice such that she is 
not prejudiced.  Id. at 120.  And this already has occurred 
in this particular instance.  See, too, Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

The June 1999 RO rating decision was issued before the 
implementation of the VCAA.  Since the enactment of the VCAA 
in November 2000, the RO has sent the veteran VCAA letters in 
June 2003, February 2004, and April 2004, giving him an 
opportunity to identify and/or submit additional supporting 
evidence in response.  The VCAA letters explained the type of 
evidence that needed to be submitted for him to prevail on 
these claims, what evidence he should submit, and what 
evidence the RO would obtain for him.  He was also, in 
essence, told to submit all pertinent evidence he had in his 
possession.  As well, the RO cited the regulations pertaining 
to the VCAA in the April 2002 and December 2004 supplemental 
statements of the case (SSOC's).  Consequently, he already 
has received the requisite VCAA notice, so any defect with 
respect to the timing of it was nonprejudicial and therefore, 
merely harmless error.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]."  

Additionally, VA has satisfied its duty to assist the 
veteran.  There are no outstanding records to obtain.  The 
veteran's service medical records were obtained.  The veteran 
has provided information regarding where he was treated, and 
VA has obtained, or the appellant submitted, these pertinent 
VA records.  The RO had him examined and obtained opinions 
regarding the severity of his left knee disabilities presence 
of a left hip and left ankle disability.  

In light of the foregoing, the Board concludes that the 
notice and duty to assist requirements outlined in the VCAA 
have been satisfied.


II.  Factual Background, Governing Laws, Regulations and 
Legal Analysis 

A.  Secondary Service Connection Claims 

During his hearing, the veteran essentially testified that he 
did not injure or have any problems with his left hip or left 
ankle inservice and has never received treatment for any left 
hip or left ankle condition.  He does maintain that having to 
alter his gait to compensate for his severe service-connected 
left knee disability caused left hip and left ankle pain.  

The veteran's service medical records are negative for any 
findings, complaints or treatment of a left hip or left ankle 
condition.  A fee basis examination was conducted in February 
2004.  The examiner found functional use of the hips and 
ankles.  Examination of the hips and ankles noted no evidence 
of heat, redness, swelling, effusion, drainage, abnormal 
movement, instability, or weakness.  The veteran's range of 
motion of these joints was not limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  No left hip 
or left ankle condition was diagnosed.  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred in 
or aggravated by service that is not the result of his own 
willful misconduct.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for a 
disability that is proximately due to or the result of a 
service-connected condition.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

This includes situations where a service-connected condition 
has chronically aggravated a condition that is not service 
connected.  But in these instances, compensation is only 
payable for the degree of additional disability attributable 
to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

There is no medical evidence, and it is not contended, that a 
left hip or left ankle condition was incurred in service.  
The veteran contends that an altered gait from his service-
connected left knee disability caused these conditions.  

Bare in mind that pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  The examiner who conducted the 
February 2004 fee basis examination found no left hip or left 
ankle disability.

Although the veteran contends that he has a left hip and left 
ankle disability due to his service-connected left knee 
disabilities, as a layman he simply does not have the medical 
expertise and training necessary to either diagnose a chronic 
disability or to causally relate his current symptoms to a 
service-connected disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998), citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  The veteran's claims 
for secondary service connection for a left hip and left 
ankle disability must therefore be denied because the weight 
of the competent medical evidence indicates that he has no 
current left hip or left ankle disability.  Allen, 7 Vet. 
App. at 449; 38 C.F.R. § 3.310(a) (2005).

In conclusion, for these reasons, the preponderance of the 
evidence is against the claims of service connection for a 
left hip disability and left ankle disability, meaning the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; 
see also Schoolman v. West, 12 Vet. App. 307, 311 (1999), 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Thus, the 
appeals are denied.

B.  Increased Rating Claims

The veteran's service medical records reveal that he injured 
his left knee during basic training.  He subsequently 
underwent two surgeries on the knee.  He was granted service 
connection for a postoperative left knee injury, and assigned 
a 10 percent rating under Diagnostic Codes 5257 (knee 
instability) - 5259 (cartilage semiluna, removal of, 
symptomatic), effective from separation from service in June 
1985.  

In December 1995, the veteran underwent anterior cruciate 
ligament reconstruction of the left knee.  A September 1996 
outpatient treatment record noted mild left knee varus 
instability.  

In February 1997, the veteran requests an increased rating 
for his left knee disability.  A VA examination was conducted 
in April 1997.  Some degree of laxity of the left knee in 
lateral and medial deviation was noted.  Left knee range of 
motion was hyperextension to 0 degrees, and flexion to 80 
degrees.  The examiner referenced a January 1997 X-ray study 
showing extensive hardware structures, degenerative changes, 
especially medially with complete joint space loss, 
eburnation of articular surfaces, and osteophytosis of the 
distal femur and proximal tibia.  The diagnosis was history 
of left knee anterior cruciate ligament rupture with multiple 
reconstructive surgeries times 3, and at present, the veteran 
has evidence of laxity of anterior and lateral ligaments with 
positive drawer sign. 

In August 1997, the RO granted an increased, 20 percent, 
rating, for his left knee disability effective February 1997.

A VA X-ray study of the left knee dated in September 1998 
showed severe degenerative osteoarthritis of the medial 
compartment of the femorotibial joint, which appeared 
slightly worse since the January 1997 study; mild 
osteoarthritis of the lateral compartment of the femorotibial 
and femoropatellar joints; status post anterior cruciate 
ligament reconstruction with orthopedic hardware; and 
chondrocalcinosis in the lateral aspect of the femorotibial 
joint.  

In November 1998, the veteran again requested an increased 
rating for his left knee disability.  A fee basis examination 
was conducted in April 1999.  The veteran complained of 
constant severe, pain, weakness, instability, dislocation, 
fatigue, and limited range of motion of the knee.  
Examination found mild to moderate effusion of the left knee.  
The examiner found no instability.  Left knee range of motion 
was extension to 0 degrees and flexion to 125 degrees.  The 
veteran was noted to walk without assistance.  He did not 
require the use of crutches or a brace.  Drawer and Mc 
Murray's tests were negative.  He was noted to have some mild 
tenderness with full flexion of the left.  An X-ray study of 
the left knee showed status post anterior cruciate ligament 
injury and subsequent reconstructive surgery.  The diagnosis 
was status post anterior cruciate ligament injury and 
subsequent reconstruction surgery.  

In May 1999, the veteran complained of knee instability.  
Physical examination revealed that his knee was unstable.  
The plan was to give the veteran a brace.  In July 1999, the 
veteran was again noted to have instability of the left knee.

A July 1999 left knee magnetic resonance imaging (MRI) also 
found severe deformation of the posterior horn of the medial 
meniscus.  In August 1999, the veteran reported for VA 
treatment due to left knee complaints.  Physical examination 
revealed the knee had 0 to 130 degrees of motion.  He had a 
2+ anterior drawer, 2+ Lachman' s, +1 pivot shift, +1 
McMurray's and minimal varus/valgus laxity.  The plan was to 
give the veteran an ACL brace.  In September and November 
1999, the veteran was noted to have + anterior drawer and 
McMurry's test.  He was stable to valgus/varus.  In December 
1999, the examiner noted that the veteran was wearing his ACL 
brace.  In a February 2000 VA outpatient treatment record, 
the veteran complained of pain, giving out of the knee, and 
inability to run due to his left knee disability.  The 
examiner found instability with degenerative changes.  

In February 2000, the veteran testified before a RO hearing 
officer that he had pain, swelling and instability of the 
knee.  He stated that the knee locked when walking on flat 
surfaces.  He also stated that he had extreme pain in the 
knee.  He stated that his knee went out infrequently, and 
that he wore a brace.

VA hospital records note that the veteran underwent a high 
tibial ostomy and reconstruction of the posterolateral corner 
of the left knee in December 2000.  

During a November 2001 VA examination report the veteran 
reported having pain in the left knee which was constant and 
which was associated with weakness, stiffness, recurrent 
subluxation, swelling, inflammation, instability, locking, 
fatigue and lack of endurance.  Examination of the left knee 
revealed evidence of mild swelling.  There was no evidence of 
heat, redness, effusion or drainage.  There was abnormal 
movement, instability and weakness.  Active flexion was 75 
degrees with pain.  Active extension was 0 degrees with pain.  
The diagnosis was degenerative arthritis due to trauma, left 
knee, postoperative, with residual well-healed scars, 
limitation of motion, and pain.  In a May 2002 VA outpatient 
treatment record, it was noted that the veteran had a 
severely disabling left knee problem, non union of the 
proximal fibula, could only walk with the aid of a brace, 
instability, and severe degenerative joint disease.  

A fee basis examination was conducted in February 2004.  
Marked laxity of the left knee was found.  Left knee flexion 
was 65 degrees with pain, and left knee extension was 0 
degrees with pain.  Range of motion of the left knee was 
limited by pain and was also limited due to him wearing a 
knee brace.  The veteran lacked 10 degrees of full extension 
and flexed  to 80 degrees.  Nonunion of the left tibia was 
noted.  The examiner noted that the veteran would soon 
require a total knee replacement due to his severe 
degenerative joint disease.  

The veteran essentially requests higher ratings for his 
service-connected left knee disabilities from the date he 
applied for an increase on November 19, 1998.  In statements 
and testimony, he notes the severe limitations the 
disabilities have on his daily activities, the severe 
characterizations of his disability by medical personnel, and 
that he will ultimately require a left knee replacement.  

The Board notes that the veteran had 100 percent temporary 
total ratings from December 21, 2000, to August 31, 2001, and 
from August 4, 2003, to November 31, 2003.  As he was in 
receipt of the maximum rating possible during these periods, 
no consideration of an increased rating is required.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated by military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14 
(2005).  It is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.

Degenerative arthritis established by X-ray findings will be 
rated based on limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The Rating Schedule provides compensable ratings for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), and 15 
degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2005). Compensable ratings for limitation of extension 
of the leg are assigned when extension is limited to 10 
degrees (10 percent), 15 degrees (20 percent), 20 degrees (30 
percent), 30 degrees (40 percent) or 45 degrees (50 percent). 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  Normal knee 
flexion and extension is from 0 to 140 degrees.  38 C.F.R. § 
4.71, Plate II (2005).

Compensable ratings are assigned for impairment of the tibia 
and fibula with malunion resulting in slight knee or ankle 
disability (10 percent), for malunion with moderate knee or 
ankle disability (20 percent), for malunion with marked knee 
or ankle disability (30 percent), and for impairment of the 
tibia and fibula with nonunion and loose motion, requiring a 
brace (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2005).

The Rating Schedule also provides ratings for impairment of 
the knee when there is evidence of slight (10 percent), 
moderate (20 percent), or severe (30 percent) recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).  

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.  See VAOPGCPREC 23-97 
(Jul. 1, 1997).  Separate ratings are also permissible for 
limitation of flexion and limitation of extension of the same 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  The Court has 
held that disabilities may be rated separately without 
violating the prohibition against pyramiding unless the 
disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

According to 38 C.F.R. § 4.68 (2005), the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  With specific regard to the leg, amputation of a 
lower extremity at the middle or lower third of the thigh may 
be assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5162 (2005).  Amputation of a leg with 
defective stump and thigh amputation recommended or 
amputation not improvable by a prosthesis controlled by 
natural knee action may also be assigned a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5163, 5164 
(2005).

Thus, in this case, the "amputation rule" precludes a 
combined rating in excess of 60 percent for pathology 
involving one knee.  38 C.F.R. §4.71a, Diagnostic Code 5162 
(the rating for amputation at the middle or lower third of 
the thigh) and Diagnostic Codes 5163, 5164 (the rating for 
amputation of a leg with defective stump and thigh amputation 
recommended or amputation not improvable by a prosthesis 
controlled by natural knee action).  See 38 C.F.R. §§ 4.25, 
including Table I (regarding combined ratings).  

The veteran was in receipt of a combined left knee rating of 
40 percent from November 19, 1998, to December 20, 2000, 50 
percent from September 1, 2001, to August 3, 2003, and 60 
percent from December 1, 2003.  

Since the schedular criteria provide for no more than a 60 
percent rating for leg amputation with defective stump, thigh 
amputation recommended; amputation not improvable by 
prosthesis controlled by natural knee action; and thigh 
amputation of the leg at the mid-thigh level or below, an 
increased combined rating higher than 60 percent cannot be 
assigned.  38 C.F.R. § 4.71, Diagnostic Code 5162, 5163. 

1.  Entitlement to a higher rating for the service-connected 
multiple status post surgeries, degenerative joint disease 
with limitation of motion of the left knee

The medical evidence during the period from November 19, 1998 
to December 20, 2000 consists of an April 1999 VA examination 
report and several outpatient treatment reports from 1999.  
The April 1999 VA examination report shows that the veteran's 
range of motion of the left knee was 0 to 125 degrees.  An 
August 1999 VA outpatient treatment report reveals that his 
left knee had 0 to 130 degrees of flexion.  The medical 
evidence of record prior to December 2000 does not document 
that the left knee was limited in motion to a degree 
warranting assignment of a rating in excess of 10 percent.  
See Diagnostic Code 5260 or 5261.  In this regard, the Board 
observes that the veteran does not meet the schedular 
criteria for even a compensable rating.  Additionally, there 
is no objective evidence that pain on use of the joint 
results in limitation of motion to a degree which would 
support a compensable rating.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board, however, 
observes that 38 C.F.R. § 4.71, Diagnostic Code 5003 provides 
that when the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
limitation-of-motion diagnostic codes, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003.  Thus, the currently 
assigned 10 percent rating is proper.

In connection with the veteran's claim for a higher rating 
for the service-connected degenerative joint disease of the 
left knee, the RO determined that effective from September 1, 
2001, that a 30 percent rating was warranted as the veteran's 
disability was analogous to malunion of the fibula with 
marked knee disability.  Effective from December 1, 2003, the 
RO determined that a 40 percent rating was warranted, stating 
that this disability was equivalent to nonunion and lose 
motion of the fibula requiring a brace.

A November 2001 VA examination report reveals that the 
veteran had nonunion of the proximal fibula and that he 
walked with the aid of a brace.  This nonunion was 
demonstrated through diagnostic studies and noted on 
subsequent VA examination and outpatient reports.  The 
medical reports also show that the veteran continued to wear 
a knee brace.  Examiners have described the veteran's left 
knee disability as severe.  Giving the veteran the benefit of 
the doubt, the Board determines that a 40 percent rating is 
warranted effective from September 1, 2001 under Diagnostic 
Code 5262.  As noted previously, this code provides a 40 
percent rating for impairment of the fibula, nonunion of, 
with loose motion, requiring brace.  This is the highest 
rating assignable under this code.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  



Entitlement to an increased rating for left knee instability

The RO has assigned the veteran a 20 percent rating for left 
knee instability from November 19, 1998 to August 31, 2001 
and a 30 percent rating from September 1, 2001.  Prior to 
September 2001, the record shows some complaints of 
instability of the left knee.  Severe instability of the left 
knee, however, was not shown.  An April 1999 VA examination 
report showed no instability of the left knee.  While 
outpatient treatment reports reveal instability, none of the 
reports showed severe instability of the knee.  In August 
1999, physical examination revealed the knee had a 2+ 
anterior drawer, 2+ Lachman's, +1 pivot shift, +1 McMurray's 
and minimal varus/valgus laxity.  In September and November 
1999, the veteran was noted to have + anterior drawer and 
McMurry's test.  He was, however, stable to valgus/varus.  

Moreover, a rating in excess of 30 percent is not warranted 
from September 1, 2001 based on instability of the left knee.  
The 30 percent rating is the highest rating assigned for knee 
instability.  Thus, the preponderance of the evidence is 
against a schedular rating in excess of 30 percent for left 
knee instability.

Conclusion

The Board's actions above result in the assignment of a 40 
percent rating for the service-connected multiple status post 
surgeries, degenerative joint disease with limitation of 
motion of the left knee effective from September 1, 2001 and 
the continued assignment of a 30 percent rating for the 
service-connected instability of the left knee, effective 
from September 1, 2001.  The 40 and 30 percent assigned 
ratings effective September 1, 2001, for the service-
connected left knee disabilities results in a combined rating 
of 60 percent for the left knee.  Therefore, based upon the 
amputation rule, this is the highest rating which can be 
assigned for the knee from September 1, 2001.  

Prior to September 1, 2001, the Board finds that the evidence 
demonstrates the assignment of no more than a 10 percent for 
the service-connected multiple status post surgeries, 
degenerative joint disease with limitation of motion of the 
left knee under Diagnostic Codes 5260 and 5261.  Prior to 
September 1, 2001, there were no objective findings of 
malunion or nonunion of the fibula.  Thus, a rating under 
5262, impairment of the tibia and fibula, is not warranted.  
Moreover, the Board determined that prior to September 2001, 
the evidence revealed at most moderate instability of the 
knee (the criteria for the assignment of a 20 percent 
rating).  Thus, prior to September 2001, the Board concludes 
that the preponderance of the evidence is against the claim 
for higher ratings for the veteran's service-connected left 
knee disabilities; the benefit-of-the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for left hip disability, secondary to the 
service-connected left knee disabilities is denied.

Service connection for a left ankle disability, secondary to 
the service-connected left knee disabilities is denied.

Prior to September 1, 2001, a rating in excess of 10 percent 
for multiple status post surgeries, degenerative joint 
disease with limitation of motion of the left knee is denied.

A 40 percent rating for multiple status post surgeries, 
degenerative joint disease with limitation of motion of the 
left knee is granted, effective from September 1, 2001, 
subject to the law and regulations governing the award of 
monetary benefits.

A rating in excess of 20 percent for left knee instability, 
effective from November 19, 1998 to August 31, 2001 is 
denied.  



A rating in excess of 30 percent rating for left knee 
instability, effective from September 1, 2001, is denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


